Citation Nr: 9905192
Decision Date: 02/25/99	Archive Date: 06/24/99

DOCKET NO. 96-45 456               DATE FEB 25, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to service connection for a bilateral flat feet.

2. Entitlement to service connection for a bilateral ankle
disorder.

3. Entitlement to service connection for a low back disorder
diagnosed as scoliosis.

4. Entitlement to service connection for facial rash.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Daniel R. McGarry 

INTRODUCTION

The veteran had active service from February 1980 to April 1995.

This matter came before the Board of Veterans' Appeals (Board) on
appeal from a rating decision in part of which the regional office
(RO) denied entitlement to service connection for bilateral flat
feet, a bilateral ankle disorder, a low back disorder diagnosed as
scoliosis, and facial rash.

REMAND

The veteran filed her claim for service connection immediately
after completing her active service. Under these circumstances, the
veteran should be examined to determine if she has the claimed
disabilities and whether any current disorder is related to
diseases or injuries in service.

The case is REMANDED for the following:

1. The RO should ask the veteran for the names and addresses of the
doctors, clinics and hospitals which have treated her for the
claimed disabilities since service. The appropriate releases should
be requested. Thereafter, the RO should request copies of the
veteran's records from the doctors, clinics and hospitals she has
identified. The veteran must be notified if the RO is unable to
obtain any of the records reported by the veteran.

2. The veteran should be accorded a VA orthopedic examination. The
entire claims folder and a copy of this Remand must be made
available to and be reviewed by the examiner prior to the
examination. All necessary tests and X-rays should be conducted and
the examiner should

review the results of any testing prior to completion of the
report.

The report of examination should include a detailed account of all
manifestations of joint pathology found to be present. Special
attention should be given to the presence or absence of pain, any
limitation of motion, instability and weakness. The examiner must
obtain active and passive range of motion (in degrees), state if
there is any limitation of function and describe it, state the
normal range of motion.

The physician should express an opinion and explain his reasoning
on the following questions:

a. Did the veteran have pes planus before service?

b. Did pes planus increase in severity during service?

c. If pes planus increased in severity during service, is it as
likely as not that the advancement was beyond the natural progress
of the disability?

d. Does the veteran have an ankle disability?

e. Is it as likely as not that any ankle disability she may now
have is connected to injury in service?

f. Did the veteran have scoliosis before service?

g. Did scoliosis advance in severity during service? 

h. If scoliosis increased in severity during service, is it as
likely as not that the advancement was beyond the natural progress
of the disability?

i. Was degenerative joint disease of the spine acquired in service?

3. The veteran should be accorded a VA dermatologic examination.
The entire claims folder and a copy of this Remand must be made
available to and be reviewed by the examiner prior to the
examination. All necessary tests should be conducted and the
examiner should review the results of any testing prior to
completion of the report. The examiner should express an opinion as
to the veteran's current skin diagnosis and the relationship of any
current disorder to skin disease during service.

4. The RO should review the claims folder and ensure that all of
the foregoing development actions have been conducted and completed
in full. If any development is incomplete, appropriate corrective
action is to be implemented. Specific attention is directed to the
examination report. If a requested examination report does not
include fully detailed descriptions of pathology and all test
reports, special studies or adequate responses to the specific
opinions requested, the report must be returned for corrective
action. 38 C.F.R. 4.2 (1998) ("if the [examination] report does not
contain sufficient detail, it is incumbent upon the rating board to
return the report as inadequate for evaluation purposes."). Green
v. Derwinski, 1 Vet. App. 121, 124 (1991); Abernathy v. Principi,
3 Vet. App. 461, 464 (1992); and Ardison v. Brown, 6 Vet. App. 405,
407 (1994).

Following completion of these actions, the RO should review the
claims. In accordance with the current appellate procedures, the
case should be returned to the Board for completion of appellate
review. The Board intimates no opinion as to the ultimate outcome
of this case.

The appellant is free to submit additional evidence and argument
while the case is in remand status. See Quarles v. Derwinski, 3
Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1998) (Historical and
Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

CLIFFORD R. OLSON 

Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Veterans Appeals. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1100(b) (1998). 

